Citation Nr: 0628410	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 328A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Crohn's disease.  

2.  Entitlement to an initial compensable rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 1993 
and from February 1999 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Washington, DC, which granted service connection for Crohn's 
disease and assigned an initial 10 percent rating and granted 
service connection for sinusitis and assigned an initial 
noncompensable rating.  

During the pendency of the appeal, the case was transferred 
to the RO in Baltimore, Maryland.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2006 at the Central Office.  
A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2005).  Even though the veteran was provided with a 
duty to assist letter in December 2003, this addressed a 
claim for service connection for tinnitus which is not on 
appeal and another such letter notifying him of the VA's duty 
to assist in July 2005 which addressed a claim for an 
increased rating for tinnitus, these letters failed to 
provide the requisite notice for the veteran's increased 
rating issues actually on appeal.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an earlier effective date regarding 
the grant of service connection for the issues on appeal.  

The veteran is noted to have submitted some medical records 
from the Bethesda Naval Medical Center showing treatment for 
sinus complaints and Crohn's disease between September 2003 
and May 2006.  He also testified at his June 2006 hearing 
that he continues to receive treatment there.  It is not 
clear whether the records submitted by him constitute the 
complete postservice records from the Naval Medical Center 
pertinent to his claims.  The RO has not attempted to obtain 
the complete pertinent records from this Federal medical 
provider and should make an effort to do so.  

Moreover, the most recent VA examination that addressed the 
veteran's increased ratings claims was a December 2003 QTC 
examination.  Given the amount of time that has since passed 
and the additional submissions of medical records, addressing 
treatment for the sinus disability and Crohn's disease, since 
the last examination, an examination of the current severity 
of all his claimed conditions is warranted, to include review 
of these medical records.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The VA must send the veteran a corrective 
notice addressing the increased rating 
claims.  In particular, VA must send the 
veteran a corrective notice, that: (1) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AMC should attempt to obtain 
complete treatment records from the 
Bethesda Naval Clinic addressing treatment 
for the veteran's Crohn's disease and his 
sinusitis since April 2003.  If the above-
mentioned records are not available, that 
fact should be entered in the claims file. 

3.  The AMC should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and extent of his 
service-connected Crohn's disease.  The 
claims folder must be made available to 
the examiner(s) prior to the examination 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to address as 
follows:  (a) whether the veteran's 
Crohn's disease as likely as not results 
in moderately severe impairment, with 
frequent exacerbations or (b) whether the 
veteran's Crohn's disease as likely as not 
results in severe impairment, with 
numerous attacks yearly and with 
malnutrition, with health only fair during 
remissions or (c) whether the veteran's 
Crohn's disease as likely as not results 
in the following: marked malnutrition; 
anemia; general debility; and/or liver 
abscess.  The examination should also 
address whether the disease results in 
impairment of sphincter control resulting 
in occasional involuntary bowel movements 
requiring the use of a pad; or extensive 
leakage and fairly frequent involuntary 
bowel movements or complete loss of 
sphincter control.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected sinusitis.  
The claims folder must be made available 
to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  Based 
upon examination of the veteran and review 
of his pertinent medical history, the 
examiner is requested to address as 
follows:  (a) whether the sinusitis is 
manifested by one or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 
or (b) whether the sinusitis is manifested 
by three or more incapacitating episodes 
per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 
or (c) whether the sinusitis is 
characterized by headaches, pain, and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

5.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2005).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



